The plaintiff in error, Robert Williams, was tried at the May, 1909, term of the district court of Garvin county on an indictment charging him with the murder of Terry James, and was convicted of manslaughter and sentenced to imprisonment in the state penitentiary for a period of ten years.
Counsel attempted to perfect the appeal in this cause by case-made; but, on motion of the Attorney General, the case-made was stricken, upon the ground that it was not served on the county attorney within the time provided by law. On a careful investigation of the record as presented, we find that there is no transcript certified by the clerk of the district court of Garvin county.
In the case of Abel v. Blair, 3 Okla. 399, 41 P. 342, the Supreme Court of Oklahoma Territory, in an opinion by Mr. Justice Bierer, laid down the rule that:
"* * * Where a case-made has been held void, because it was not served in time, and where the clerk of a district court has not certified that the copies of the pleadings, findings, and conclusions of the court, as contained in the case-made, are true and correct copies of the same, as shown by the records of the district court, such record cannot be considered as a transcript of the record of the court below upon the certificate of the judge of the district court, attested by the clerk, that the pleadings, orders, and process are true and correct copies of the originals."
The record in the case under consideration comes clearly within this rule. In the case of A.E. Perkey v. State,4 Okla. Cr. 239, 111 P. 663, this court followed the rule laid down by the Supreme Court of Oklahoma Territory in Abel v. Blair, supra,
and reaffirmed the doctrine in Makatch v. State, 5 Okla. Cr. 34,113 P. 200, and again in Watson v. State, ante, 123 P. 189. The doctrine of these cases concludes the right of the plaintiff in error in this case to have the assignments, as set out in his petition in error, reviewed in this court. We have no alternative, except to dismiss the appeal.
The appeal is dismissed, with direction to the district court of Garvin county to enforce the judgment and sentence.
FURMAN, P.J., and DOYLE, J., concur. *Page 251 
                          ON REHEARING.